Pursuant to the provisions of Rule C adopted by this Court January 27, 1941, under Chapter 13870, Acts of 1929, and under the judicial power of the Supreme Court of Florida, a Circuit Court Commission appointed in accordance with Rule C, after taking testimony and making findings as to "unprofessional conduct" of respondent in litigation, presented to the Circuit Court a report of the proceedings had by the Commission in the cause under Rule C, stating therein:
"It Is Therefore, The Report And The Decision Of This Commission, that the named attorney, Samuel Rubin, is guilty of unprofessional conduct in violation of the ethics prescribed for practicing attorneys by the Supreme Court of Florida, and that the said attorney should be brought before the Circuit Court of the Eleventh Judicial Circuit of Florida for such disciplinary or suspending action as the Circuit Court shall deem meet and proper." *Page 784 
In reply to the report of the Commission the following was filed in the Circuit Court:
"Your respondent admits each, every and all charges contained in the Report of the Circuit Court Commission and prays judgment of this Court upon the report so filed by the Commission and this response. The issuance of formal citation or formal pleadings are hereby expressly waived."
The Circuit Court rendered the following "order of suspension":
"This cause came on for final hearing upon report of Circuit Court Commission preferring divers and sundry charges and specifications of unprofessional conduct against the respondent, and the respondent's answer admitting the said charges so preferred against him, waiving issuance of formal citation, and praying judgment upon the said report and answer. Present at said hearing were the respondent, Samuel Rubin, his attorney, Marion E. Sibley, and the Secretary of the Circuit Court Commission.
"Detailed comment upon or analysis of the respondent's repeated violations of the ethics and standards of the legal profession in and concerning his divorce litigation would serve no useful purpose. . . .
"The respondent's inexperience, his failure to understand or absorb classroom teachings upon professional responsibilities and standards, and his frank admission of the charges preferred by the Commission, constitute all that may be offered on his behalf.
"Upon a consideration of the whole record, it is "Ordered And Adjudged that Samuel Rubin be, and he is hereby, adjudged guilty of each and every the charges of unprofessional acts and dishonorable conduct *Page 785 
contained and specified in the Report of Circuit Court Commission filed before this Court on November 10th, 1941. It is further
"Ordered And Adjudged, that the said Samuel Rubin be, and he is hereby, suspended from his office as Attorney at Law in the State of Florida, and from his right and license to practice law in said State, and all further practice on his part in said State enjoined, for and throughout a period of five years from the date of this order."
A writ of error was taken to this Court.
Upon consideration of the entire record and the arguments and briefs of counsel, it is on the evidence and the admissions of respondent ordered and adjudged to be "for and throughout a period of" two years.
It is so ordered.
BROWN, C. J., WHITFIELD, CHAPMAN and THOMAS, JJ., concur.
TERRELL, BUFORD and ADAMS, JJ., dissent.